                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION

ALEXANDER TREXEL,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )      No. 17-05044-CV-SW-SRB
                                                   )
JOSEPH HOUSEL, et al.,                             )
                                                   )
               Defendants.                         )

                     ORDER SETTING SETTLEMENT CONFERENCE

       This civil action has been assigned to the undersigned for mediation. Accordingly, all

parties and their lead counsel are directed to appear at a settlement conference on Thursday, July

25, 2019, at 10:00 a.m. in the Magistrate Judge Courtroom at the United States Courthouse, 222

N. John Q. Hammons Parkway, Springfield, Missouri.

       The parties are required to appear personally to increase the efficiency and effectiveness

of the settlement conference by reducing the time for communication of offers and expanding the

ability to explore options for settlement. Corporate or government entities must be represented by

a person with sufficient authority to participate meaningfully in a discussion of settlement and to

obligate it if a settlement agreement is reached, without resorting to a telephone call. Additionally,

if an insurance company’s approval or authority to settle is required for any party, a representative

of that insurance company must attend this conference.

       The purpose of the settlement conference is to assist the parties in determining if settlement

is appropriate. The conference will be conducted in such a manner as not to prejudice any party

in the event settlement is not reached. To that end, all matters communicated to the undersigned
in confidence will be kept confidential by him and will not be disclosed to any other party or to

the trial judge.

        Prior to the settlement conference, counsel for Plaintiff and Defendants shall submit to the

undersigned a Confidential Settlement Statement, not to exceed three pages, which outlines their

positions on the factual and legal issues; the nature of relief requested; the nature and extent of

injuries at issue; the nature and extent of discovery completed; and a summary of prior settlement

discussions and offers. The Confidential Settlement Statements shall be sent via e-mail to

Karla_Berziel@mow.uscourts.gov by Tuesday, July 23, 2019 at 5:00 p.m.

        At the settlement conference, the parties may be given the opportunity to make a brief,

informal presentation outlining the factual and legal highlights of the case. Separate confidential

caucuses will then be held with each party. Attached is an outline of issues to review prior to the

settlement conference to make the best use of the time allotted.

        If no settlement discussions have taken place, the parties are encouraged to exchange

demands and offers prior to the settlement conference. .

        IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: June 27, 2019




                                                 2
